Case 1:18-cr-20719-TLL-PTM ECF No. 408 filed 08/27/20               PageID.1921       Page 1 of 8



                                       -20719-2
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,
                                                            Case No. 18-CR-20719-2
       Plaintiff,                                           Hon. Thomas L. Ludington

v.

DEMETRIUS TYRONE CHAPPELL,

      Defendant.
____________________________________/

                 ORDER DENYING DEFENDANT’S MOTION OPPOSING
            THE GOVERNMENT’S 21 U.S.C. § 851 SENTENCING ENHANCEMENT

       On November 13, 2019, Defendant Demetrius Tyrone Chappell pled guilty to one count of

conspiracy to possess with intent to distribute cocaine and one count of use of a communication

facility. ECF No. 157; ECF No. 361 at PageID.1586. His sentencing is scheduled for November

12, 2020. Defendant has filed a motion in opposition to the 21 U.S.C. § 851 sentencing

enhancement that Plaintiff the United States of America (the “Government”) seeks based on a

1993 state court conviction against Defendant. ECF No. 375. The Government responded to

Defendant’s motion on July 14, 2020, and Defendant filed a reply brief on August 7, 2020. ECF

Nos. 391 and 404. For the reasons below, Defendant’s motion will be denied.

                                                I.

       On October 24, 2018, a federal grand jury returned an indictment against Defendant and

nine co-conspirators, charging them with, among other crimes, conspiracy to possess with intent

to distribute and to distribute cocaine in violation of 21 U.S.C. §§ 846 and 841(a)(1). ECF No. 1.

A superseding indictment was returned on July 10, 2019, but the charges against Defendant

remained the same. ECF No. 157. On January 18, 2020, the Government notified Defendant
Case 1:18-cr-20719-TLL-PTM ECF No. 408 filed 08/27/20                        PageID.1922        Page 2 of 8



pursuant to 21 U.S.C. § 851(a) that it was seeking a sentencing enhancement for a Michigan felony

conviction from 1993. ECF No. 122. The notice described the predicate state felony:

        On June 9, 1993, the defendant was convicted of Del/Mfg of narcotics 1000 or more
        grams in the 6th Circuit Court, Oakland county, Michigan, case number
        91110453FC. The defendant was sentenced to life in prison, which was
        subsequently reduced, and was released from prison in 2011.

ECF No. 122 at PageID.342-43. With the sentencing enhancement, he increased statutory penalty

would be not less than 10 years and not more than life imprisonment, a maximum fine of up to

$5,000,0000, and a term of supervised release of at least eight years. Id. at PageID.343; 21 U.S.C.

§ 841(b)(1)(B).

        On November 13, 2019, Defendant pled guilty without a Rule 11 plea agreement to one

count of conspiracy to possess with intent to distribute cocaine and one count of use of a

communication facility, as charged in the superseding indictment. ECF No. 361 at PageID.1586.

After several adjournments, Defendant’s sentencing was set for June 25, 2020, but on May 29,

2020, he objected to sentencing by Zoom video conference.1 Consequently, an in-person

sentencing hearing was set for September 3, 2020.

        On June 9, 2020, Defendant filed a motion and brief in opposition to the Government’s

proposed sentencing enhancement. ECF No. 375. On July 7, 2020, the Government filed a

supplemental notice of penalty enhancement. ECF No. 390. The supplemental notice corrects the

offense name, “Conspiracy to Del/Mfg 650 or more grams,” and provides a citation: “MCL

333.74012A1(C).” ECF No. 390 at PageID.1792; see also ECF No. 391-1 (copy of amended state

court judgment). All other identifying information is the same. ECF No. 390 at PageID.1792. The



1
  Sentencing by Zoom video conference has become the norm since the start of the COVID-19 pandemic. See In re
Temporary Use of Video Conferencing, Telephone Conferencing, and Other Procedures in Criminal Matters Pursuant
to the Coronavirus Aid, Relief, and Economic Security Act, 20-AO-27 (April 10, 2020),
http://www.mied.uscourts.gov/PDFFIles/20AO027.pdf (authorizing video sentencing in light of COVID-19 risks).

                                                     -2-
Case 1:18-cr-20719-TLL-PTM ECF No. 408 filed 08/27/20                 PageID.1923       Page 3 of 8



Government responded to Defendant’s motion on July 14, 2020, to which Defendant replied on

August 7, 2020. ECF Nos. 391 and 404.

                                                II.

       Defendant raises three challenges to the Government’s § 851 sentencing enhancement: (1)

that the Government’s initial notice of the enhancement was deficient; (2) that applying the

enhancement against Defendant would violate the Ex Post Facto Clause of the United States

Constitution; and (3) that applying the recidivist provisions of 21 U.S.C. §§ 841 and 851 violates

Defendant’s Fifth Amendment rights to due process and equal protection. The Court will address

each of these arguments in turn below.

                                                A.

       While Defendant does not openly suggest that the enhancement should be rejected because

of deficient notice, he expresses confusion and describes the Government’s behavior as “careless.”

ECF No. 375 at PageID.1686-87; ECF No. 404 at PageID.1893. Specifically, Defendant points to

a discrepancy between Defendant’s Presentence Investigation Report, which lists the predicate

offense as “Conspiracy to Delivery/Manufacture 650 or More Grams,” and the Government’s

initial notice, which described the predicate offense as “Del/Mfg of narcotics 1000 or more grams.”

ECF No. 122 at PageID.342-43. To resolve any doubt as to the adequacy of notice, the Court will

address the issue here.

       21 U.S.C. § 851(a)(1) provides, in relevant part:

       No person who stands convicted of an offense under this part shall be sentenced to
       increased punishment by reason of one or more prior convictions, unless before
       trial, or before entry of a plea of guilty, the United States attorney files an
       information with the court (and serves a copy of such information on the person or
       counsel for the person) stating in writing the previous convictions to be relied upon.




                                                -3-
Case 1:18-cr-20719-TLL-PTM ECF No. 408 filed 08/27/20                                PageID.1924          Page 4 of 8



21 U.S.C. § 851(a)(1). “The Sixth Circuit has explained that the purpose of § 851 is to ‘provide

the defendant with reasonable notice and an opportunity to be heard regarding the possibility of an

enhanced sentence for recidivism.’” United States v. Shields, 2018 WL 561856, at *3 (E.D. Ky.

Jan. 25, 2018) (citing United States v. King, 127 F.3d 483, 488 (6th Cir. 1997)). There can be no

doubt that Defendant has received “reasonable notice and an opportunity” to challenge the

enhancement. Id. The Government’s initial notice identified all the information necessary to obtain

a copy of the judgment in question. ECF No. 122. Indeed, well over a year passed between the

Government’s initial notice and Defendant’s motion in opposition, and the Defendant filed his

motion a month before the Government corrected the notice by supplement. ECF No. 375.

Accordingly, Defendant has received the notice required by 21 U.S.C. § 851(a)(1).

                                                           B.

         Defendant’s Ex Post Facto argument is based on an approach to 21 U.S.C. § 802(44) that

has been consistently rejected in the Sixth Circuit. Before addressing his argument, some

background is necessary. On December 21, 2018, two months before Defendant was indicted,

President Trump signed the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, into law.

Among other changes, the First Step Act altered the terms governing the enhancement of

mandatory minimum sentences under §§ 841(b)(1)(A) and (B). The term “felony drug offense,”

defined by 21 U.S.C. § 802(44),2 was replaced with “serious drug felony,” essentially making it a

subset of “felony drug offense.”3 See United States v. Wiseman, 932 F.3d 411, 417 (6th Cir. 2019)


2
  Under section 802(44), “felony drug offense” means “an offense that is punishable by imprisonment for more than
one year under any law of the United States or of a State or foreign country that prohibits or restricts conduct relating
to narcotic drugs, marihuana, anabolic steroids, or depressant or stimulant substances.”
3
  Under section 802(57) “serious drug felony” means “an offense described in [18 U.S.C. § 924(e)(2)]” for which “(A)
the offender served a term of imprisonment of more than 12 months; and (B) the offender's release from any term of
imprisonment was within 15 years of the commencement of the instant offense.” The reference to section 924(e)(2)
further restricts the definition of “serious drug felony” because it requires an offense under the Controlled Substances
Act, Controlled Substances Import and Export Act, or state law involving manufacturing, distributing, or possessing
with intent to distribute a controlled substance. 18 U.S.C. § 924(e)(2).

                                                          -4-
Case 1:18-cr-20719-TLL-PTM ECF No. 408 filed 08/27/20                           PageID.1925         Page 5 of 8



(discussing effect of the First Step Act), cert. denied, 140 S. Ct. 1237 (2020). Consequently, the

First Step Act effected a “narrowing of qualifying convictions” so that only a “smaller set of

crimes” would trigger sentence enhancements. Id.

        “[T]wo critical elements must be present for a criminal or penal law to be ex post facto: it

must be retrospective, that is, it must apply to events occurring before its enactment, and it must

disadvantage the offender affected by it.” Weaver v. Graham, 450 U.S. 24, 29 (1981) (footnotes

omitted); United States v. Kruger, 838 F.3d 786, 790 (6th Cir. 2016) (quoting the same). The

Government does not dispute that it seeks to apply § 841(b)(1)(B) retroactively. See ECF No. 391.

The question is whether doing so disadvantages Defendant.

        Defendant alleges that retroactive application of § 841(b)(1)(B) disadvantages him because

the predicate felony would not have constituted a “felony drug offense” under the previous version

of § 841(b)(1)(B). ECF No. 375 at PageID.1691. To reach his conclusion, Defendant urges the

Court to “analyze Michigan law governing drug conspiracies using either a categorical or the

related modified categorical approach” to determine whether the predicate state felony is a

“‘categorical match’ to the generic federal definition of ‘felony drug offense’ under § 802(44).”

ECF No. 375 at PageID.1692. Setting the issue of interpretation aside, Defendant’s argument

requires him to assert that the predicate state felony is a “serious drug felony,” but not a “felony

drug offense.”4 Defendant fails to explain how this is even possible given the definitions of each

term. “Serious drug felony,” as explained in Wiseman, is really just a subset of “felony drug

offense.” Wiseman, 932 F.3d at 417. So, if Defendant’s predicate state felony is a “serious drug

felony,” it must also have been a “felony drug offense.”




4
  Nowhere does Defendant appear to contest the Government’s premise that the predicate felony is a “serious drug
felony.” See ECF Nos. 375 and 404.

                                                       -5-
Case 1:18-cr-20719-TLL-PTM ECF No. 408 filed 08/27/20                  PageID.1926       Page 6 of 8



       Furthermore, Defendant’s assertion that the Court must use the categorical or modified

categorical method to interpret § 802(44) is without support in this circuit. In United States v.

Spikes, 158 F.3d 913 (6th Cir. 1998), the Sixth Circuit held that “§ 802(44) only requires that the

state statute criminalize conduct ‘relating’ to drugs.” Spikes, 158 F.3d at 932; see also United

States v. Graham, 622 F.3d 445, 456 (6th Cir. 2010) (holding that juvenile-age conviction counts

under § 802(44) because “relating” is the only “substantive limitation on the reach of the phrase

‘felony drug offense’”). Defendant contends that Spikes and Graham are not controlling because

neither addressed Defendant’s argument that a categorical or modified categorical approach should

be used. ECF No. 404 at PageID.1889. His distinction is unpersuasive.

       A few years after Spikes, the Sixth Circuit clarified that it “does not employ a categorical

approach to determining whether a prior conviction constitutes a ‘felony drug offense’ for purposes

of section 841(b)(1).” United States v. Soto, 8 F. App’x 535, 541 (6th Cir. 2001). Nearly every

district court in this circuit to consider the issue has agreed. See United States v. Shields, 2018 WL

561856, at *5 (E.D. Ky. Jan. 25, 2018) (collecting cases); see also Silva v. Kizziah, 2019 WL

2216501, at *3 (E.D. Ky. May 22, 2019) (“By its terms, § 802(44) does not require that the prior

offense constitute any particular species of crime, but only that it ‘relate to’ conduct involving

drugs. Given the breadth of this definition, the use of the categorical approach is neither necessary

nor appropriate.”), aff'd, 2020 WL 710789 (6th Cir. Jan. 9, 2020). Additionally, these cases were

decided after Mathis v. United States, 136 S. Ct. 2243 (2016), the authority which Defendant

suggests undermines Soto. ECF No. 404 at PageID.1889 n. 5.

       Defendant’s only in-circuit authority to the contrary is United States v. Sanchez, 2017 WL

3712239, at *2 (E.D. Mich. Aug. 29, 2017). While Sanchez describes Defendant’s argument as a

“novel issue,” the Court held that the argument was moot and posed “a question of law [it]



                                                 -6-
Case 1:18-cr-20719-TLL-PTM ECF No. 408 filed 08/27/20                 PageID.1927       Page 7 of 8



declin[ed] to reach.” Sanchez, 2017 WL 3712239, at *2-3. Sanchez was also decided before Shields

and Kizziah, cases that directly address the categorical approach and hold that it does not apply.

Defendant effectively asks this Court to disregard the overwhelming weight of authority in the

Sixth Circuit and adopt a reading of § 802(44) that has been consistently rejected. The Court must

decline his request.

       Based on the foregoing, the Court finds that Defendant’s predicate state felony would have

qualified as “felony drug offense” under § 802(44) at the time it was committed. As a result, the

retroactive application of § 841(b)(1)(B) does not prejudice him, and therefore does not violate the

Ex Post Facto Clause.

                                                C.

       Defendant’s final argument is that applying the recidivist provisions of 21 U.S.C. §§ 841

and 851 violates his Fifth Amendment rights to due process and equal protection. ECF No. 375 at

PageID.1699. In support, Defendant emphasizes Justice Breyer’s dissent in Harris v. United

States, 536 U.S. 545 (2002), among other criticism of mandatory minimums. Id. at PageID.1699-

701. Defendant also points to the alleged inequity of applying an enhancement to his sentence but

not that of his co-conspirator Christopher Roy. Id. at PageID.1700.

       “[T]here is no doubt that Congress has authority to limit judicial discretion, or even

eliminate it altogether, by imposing mandatory minimum sentences.” United States v. Wimbley,

553 F.3d 455, 462-63 (6th Cir. 2009); see also United States v. Huguely, 569 F. App’x 360 (6th

Cir. 2014) (“The district court's imposition of the mandatory minimum sentence under 21 U.S.C.

§ 841(b)(1)(B) did not deny [defendant’s] due process or violate his equal-protection rights.”).

Defendant acknowledges the Sixth Circuit’s rejection of his argument but offers it anyway to

preserve the issue for appeal. ECF No. 375 at PageID.1701. Accordingly, the Court holds that



                                                -7-
Case 1:18-cr-20719-TLL-PTM ECF No. 408 filed 08/27/20            PageID.1928      Page 8 of 8



application of the recidivist provisions of §§ 841 and 851 does not violate Defendant’s Fifth

Amendment rights to due process or equal protection.

                                             III.

       Accordingly, it is ORDERED that Defendant’s Motion in Opposition to the Government’s

Sentencing Enhancement Under 21 U.S.C. 851, ECF No. 375, is DENIED.



       Dated: August 27, 2020                            s/Thomas L. Ludington
                                                         THOMAS L. LUDINGTON
                                                         United States District Judge




                                             -8-
